Exide Technologies

AMENDMENT NO. 2 TO PLAN SUPPORT AGREEMENT

THIS AMENDMENT No. 2 (this “Amendment”), dated as of March 31, 2015 to the
Second Amended and Restated Plan Support Agreement dated as of January 7, 2015
(as amended, supplemented or otherwise modified from time to time, the “Plan
Support Agreement”) is by and among (i) Exide Technologies, a Delaware
corporation (“Exide” or the “Debtor” and together with its non-debtor
subsidiaries and affiliates, the “Company”) and (ii) the signatories hereto who
are holders of Senior Secured Note Claims (as defined in the Plan Support
Agreement). All capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan Support Agreement.

RECITALS

WHEREAS, (i) the Debtor filed the Plan of Reorganization of Exide Technologies
dated as of November 17, 2014 [D.I. 2632] (the “Initial Plan”) consistent with
the Plan Support Agreement, (ii) the Debtor filed the First Amended Plan of
Reorganization of Exide Technologies dated as of January 30, 2105 [D.I. 3060]
(the “First Amended Plan”), (iii) the Debtor filed the Second Amended Plan of
Reorganization of Exide Technologies dated as of February 4, 2015 [D.I. 3096]
(the “Second Amended Plan”); (iv) the Debtor filed the Third Amended Plan of
Reorganization of Exide Technologies dated as of March 25, 2105 [D.I. 3369] (the
“Third Amended Plan”); and (v) the Debtor filed the Fourth Amended Plan of
Reorganization of Exide Technologies dated as of March 27, 2105 [D.I. 3409] (the
“Fourth Amended Plan”);

WHEREAS, on March 27, 2015, the Bankruptcy Court entered the Findings of Fact,
Conclusions of Law and Order Confirming Fourth Amended Plan [D.I. 3423] (the
“Confirmation Order”);

WHEREAS, the Plan Support Agreement contemplates the restructuring of the
Company through a chapter 11 plan of reorganization with terms substantially as
those set forth in the Fourth Amended Plan;

WHEREAS, Section 9 of the Plan Support Agreement permits certain amendments to
the Plan Support Agreement, in writing, if signed by the Required Consenting
Creditors and the Debtor and with respect to certain individual termination
rights, only if signed by each Consenting Creditor and the Debtor; and

WHEREAS, pursuant to Section 9 of the Plan Support Agreement, the Consenting
Creditors signatory hereto and the Debtor wish to amend the Plan Support
Agreement as set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Required Consenting Creditors and the Debtor hereby
agree as follows; provided that each Consenting Creditor and the Debtor agrees
to the amendment to the Plan Support Agreement set forth in Section 1.3 below:

1. Amendments to the Plan Support Agreement.

1.1 The fourth “WHEREAS” clause of the Recitals of the Plan Support Agreement is
hereby replaced in its entirety with the following:

WHEREAS, (i) the Debtor filed the Plan of Reorganization of Exide Technologies
dated as of November 17, 2014 [D.I. 2632] (the “Initial Plan”) consistent with
the Plan Support Agreement, (ii) the Debtor filed the First Amended Plan of
Reorganization of Exide Technologies dated as of January 30, 2105 [D.I. 3060]
(the “First Amended Plan”), (iii) the Debtor filed the Second Amended Plan of
Reorganization of Exide Technologies dated as of February 4, 2015 [D.I. 3096]
(the “Second Amended Plan”) reflecting comments from parties in interest,
(iv) the Debtor filed the Third Amended Plan of Reorganization of Exide
Technologies dated as of March 25, 2105 [D.I. 3369] (the “Third Amended Plan”);
and (v) the Debtor filed the Fourth Amended Plan of Reorganization of Exide
Technologies dated as of March 27, 2105 [D.I. 3409] (the “Fourth Amended Plan”);

1.2 The sixth “WHEREAS” clause of the Recitals of the Plan Support Agreement is
hereby replaced in its entirety with the following:

WHEREAS, the Unofficial Noteholder Committee and the Company have engaged in
further discussions to effect a restructuring of the Company through the Fourth
Amended Plan (the “Plan”) and in accordance with the Plan Supplements filed with
the Bankruptcy Court on March 4, 2015 [D.I. 3218] (the “Plan Supplement
Documents”) with respect to the New First Lien High Yield Notes (as defined in
the Plan) and the New Second Lien Convertible Notes (as defined in the Plan),
all of which shall be substantially on the terms and conditions described in
this Agreement (such transactions under the Plan and the Plan Supplement
Documents, collectively, the “Restructuring Transactions”);

1.3 The last “WHEREAS” clause of the Recitals of the Plan Support Agreement is
hereby replaced in its entirety with the following:

WHEREAS, in connection with the Restructuring Transactions, the Company expects
to arrange commitments to obtain exit financing, including by seeking an
agreement from Consenting Creditors and other parties to enter into a commitment
(such parties, other than the Debtor, collectively, the “Backstop Parties” and
such agreement (including the exhibits thereto) at all times in form and
substance reasonably satisfactory to the Required Consenting Creditors (as
defined below), the “Backstop Commitment Agreement”) with respect to the Rights
Offering (as defined in the Plan), along with other commitment agreements
regarding exit financing in accordance with the Plan (such additional
commitments, the “Exit Financing Commitment Agreements”).

1.4 The first sentence of Section 4.01(c)(iii) of the Plan Support Agreement is
hereby amended by deleting each reference to “Plan Term Sheet” and inserting in
lieu thereof a reference to the “Plan.”

1.5 Section 4.03 of the Plan Support Agreement is hereby replaced in its
entirety with the following:

Commitments of the Company and the Consenting Creditors. The Backstop Parties
have agreed to backstop the $175 million Rights Offering up to $160 million in
accordance with and pursuant to the terms of the Backstop Commitment Agreement.
During the Effective Period, the Company and each Consenting Creditor agree that
each Consenting Creditor shall be afforded an opportunity to become a Backstop
Party for the Rights Offering (as defined in the Plan) to purchase up to its pro
rata share of Second Lien Convertible Notes (as defined in the Plan) in
proportion to the principal amount of Senior Secured Notes held, as of such date
of determination, by all Consenting Creditors. Prior to entering into any
agreement with any third party with respect to a backstop for the Rights
Offering (as defined in the Plan), the Company shall offer each Consenting
Creditor the opportunity to backstop the Rights Offering (as defined in the
Plan) on the most favorable terms offered to such third party.

1.6 Section 8.01(d) of the Plan Support Agreement is hereby amended by deleting
this section in its entirety and inserting in lieu thereof “Reserved.”

1.7 Section 8.01(e) of the Plan Support Agreement is hereby amended by deleting
the reference to “March 31, 2015” and inserting in lieu thereof the date
“April 30, 2015.”

1.8 Section 8.05(b) of the Plan Support Agreement is hereby amended by deleting
the reference to “March 31, 2015” and inserting in lieu thereof the date
“April 30, 2015.”

1.9 Section 8.05(c) of the Plan Support Agreement is hereby amended by deleting
the reference to “Plan Term Sheet” and inserting in lieu thereof a reference to
the “the Plan Supplement Documents.”

1.10 Section 8.05(d) of the Plan Support Agreement is hereby amended by deleting
the reference to “Plan Term Sheet” and inserting in lieu thereof a reference to
the “Plan Supplement Documents.”

1.11 The last sentence of Section 8.05 of the Plan Support Agreement defining
the term “Economic Change” is hereby replaced in its entirety as follows:

As used in this Agreement, the term “Economic Change” means any amendment,
modification, supplement, change or agreement that affects the economic terms
of, or participation rights under, this Agreement, the Plan Supplement
Documents, or the Plan Transaction Documents, including the priority, fees,
interest rates, maturity, equity splits, participation rights in, or other terms
of the First Lien High Yield Notes (as defined in the Plan) and the Second Lien
Convertible Notes (as defined in the Plan).

1.12 Section 9 of the Plan Support Agreement is hereby amended by deleting the
reference to “Plan Term Sheet.”

1.13 Section 11.19 of the Plan Support Agreement is hereby amended by deleting
the reference to “Plan Term Sheet.”

1.14 Exhibit A to the Plan Support Agreement is hereby deleted in its entirety.

1.15 The Plan Support Agreement is hereby modified so that the Fourth Amended
Plan, in substantially the form as attached hereto as Exhibit 1, constitutes the
Plan for purposes of the Plan Support Agreement

2. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

3. Effectiveness. In accordance with Section 9 of the Plan Support Agreement,
this Amendment shall be effective and binding upon the Parties as of the date on
which: (i) the Debtor shall have executed and delivered a counterpart signature
page of this Amendment to counsel to the Unofficial Noteholder Committee and
(ii) each Consenting Creditor shall have executed and delivered counterpart
signature pages of this Amendment to counsel to the Debtor.

4. Headings. The headings of the sections, paragraphs and subsections of this
Amendment are inserted for convenience only and shall not affect the
interpretation hereof.

5. Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
conflicts of laws principles thereof.

IN WITNESS WHEREOF, this Amendment has been executed on the date set forth
above.



    EXIDE TECHNOLOGIES



    By:        

Name:
Title:



    CONSENTING CREDITORS

MacKay Shields LLC, as investment advisor on behalf of certain funds and
accounts it manages



    By:        

Name:
Title:

Alliance Bernstein High Income Fund, AB Global High Income Fund, ACM Global High
Yield- Offshore and certain other affiliates



    By:        

Name:
Title:

Contrarian Funds, LLC



    By:        

Name:
Title:

The Northwestern Mutual Series Fund, Inc. for its high yield bond portfolio



    By:        

Name:
Title:

The Northwestern Mutual Series Fund, Inc. for its balanced portfolio



    By:        

Name:
Title:

The Northwestern Mutual Series Fund, Inc. for its asset allocation portfolio



    By:        

Name:
Title:

The Northwestern Mutual Life Insurance Company



    By:        

Name:
Title:

The Northwestern Mutual Life Insurance Company for its group annuity separate
account



    By:        

Name:
Title:

Nomura Corporate Research and Asset Management Inc. as investment manager on
behalf of fund and accounts it manages



    By:        

Name:

Title:Neuberger Berman Fixed Income LLC



    By:        

Name:

Title:D.E. Shaw Galvanic Portfolios, LLC



    By:        

Name:

Title:BDCM Opportunity Fund III, L.P.



    By:        

Name:

Title:Stonehill Capital Management LLC



    By:        

Name:
Title:

1

Exhibit 1

Fourth Amended Plan

2